Title: From George Washington to Etienne Nicolas Marie Béchet, Chevalier de Rochefontaine, 19 August 1783
From: Washington, George
To: Rochefontaine, Etienne Nicolas Marie Béchet, Chevalier de


                        
                             19 August 1783
                        
                        By His Excellency George Washington Esqr. General & Commander in Chief of the Forces of the
                            United States.
                        Whereas Monsr Rochefontaine hath served as Capt. in the Corps of Engineers from the Month of April 1778
                            until the Month of Novr 1781 when he was promoted to the rank of Major in the Service of the United States: and whereas he
                            hath been principally with the Army under my immediate Orders, thro’ the various stages of the War until the happy
                            conclusion of it, having merited my approbation, & having received honorable testimoniale from the head of the
                            Departmt in which he acted. I do therefore hereby Certify & make known that the said Majr Rochefontaine hath given
                            many proofs of his intelligence, zeal & abilities, particularly in the successful Siege of York in Virginia, and
                            that he hath on all occasions supported the reputation of a Gentleman & a valuable Officer. Given under my hand
                            & Seal at Head Qrs Newburgh This 19th of Augt 1783.

                    